 



Exhibit 10.1
AMENDMENT NO. 2
     This Amendment No. 2 dated as of March 28, 2006 (the “Agreement”) is among
Stone Energy Corporation, a Delaware corporation (“Borrower”), the banks party
to the Credit Agreement described below (“Banks”) and Bank of America, N.A., as
Agent for the Banks (“Agent”).
INTRODUCTION
     A. The Borrower, the Banks, and the Agent have entered into the Credit
Agreement dated as of April 30, 2004, as amended by Amendment No. 1 dated as of
December 14, 2004 (as so amended, the “Credit Agreement”).
     B. In connection with the proposed restatement of certain financial
statements of the Borrower, the Borrower, the Banks, and the Agent have entered
into the Waiver dated as of December 15, 2005 (the “Waiver”).
     C. In consideration for the Banks’ granting of the Waiver, the Borrower has
agreed to (a) grant a valid, perfected, first-priority Lien in favor of the
Agent for the benefit of the Agent and the Banks, securing the Obligations, on
(i) Oil and Gas Properties comprising not less than 80% of the value of the Oil
and Gas Properties included in Oil and Gas Reserve Reports delivered pursuant to
Section 5.6(c) of the Credit Agreement (the “Mortgaged Properties”), together
with the related equipment and (ii) the Borrower’s contracts related to the
Mortgaged Properties (the “Mortgaged Contracts”), (b) perform such title review,
title reports, and title clean-up as are reasonably requested by the Agent with
respect to the Mortgaged Properties, (c) obtain consents from contract
counterparties with respect to each Mortgaged Contract that is material to
(i) its business or financial condition or (ii) the operation and ownership of
the Mortgaged Property to which it relates (including without limitation
production, transportation, and marketing of oil and gas produced therefrom), in
each case, to the extent such material Mortgaged Contract prohibits or restricts
assignment of Borrower’s rights thereunder to the Agent, unless otherwise agreed
by Agent and the Majority Banks, (d) amend the Credit Agreement to reflect such
grant of security and the restatement of such financial statements, and (e) take
such other actions, approve such other filings, and execute and deliver such
other documents as are reasonably requested by the Agent in connection with the
foregoing, all in a timely manner in cooperation with the Agent but in any event
no later than March 31, 2006.
     THEREFORE, in fulfillment of the foregoing, Borrower, Agent and the Banks
hereby agree as follows:
     Section 1. Definitions; References. Unless otherwise defined in this
Agreement, each term used in this Agreement which is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.
     Section 2. Amendment. The Credit Agreement is amended as follows:

 



--------------------------------------------------------------------------------



 



          (a) Section 1.1 of the Credit Agreement is hereby amended by inserting
the following definitions therein, in alphabetical order:
     “Acceptable Security Interest” in any Property means a Lien which
(a) exists in favor of the Agent for the benefit of the Agent and the Banks,
(b) except for Permitted Collateral Liens, is the only Lien on such Property and
which is superior to all Liens or rights of any other Person in the Property
encumbered thereby except for such Permitted Collateral Liens, (c) secures the
Obligations, and (d) is perfected and enforceable.
     “Collateral” has the meaning specified in the Security Documents.
     “Consents” means the Consent and Agreements made by the counterparties to
the applicable Mortgaged Contracts in favor of the Agent, including any such
Consent and Agreements delivered from time to time in accordance with
Section 5.11, in each case, as the same may be amended, supplemented, or
otherwise modified from time to time.
     “Mortgaged Contracts” means the contracts of the Borrower and the
Guarantors related to the Mortgaged Properties.
     “Mortgaged Properties” means the Oil and Gas Properties of the Borrower and
the Guarantors that are subject to the Mortgages.
     “Mortgaged Property Value” means, as of any date of its determination, the
aggregate present value of the future net income with respect to the Mortgaged
Properties as set forth in the applicable engineering report, discounted at the
stated per annum rate utilized in such report. For the avoidance of doubt, the
methodology utilized to calculate the Mortgaged Property Value shall be the same
methodology utilized to calculate the Oil and Gas Property Value for all
purposes of this Agreement.
     “Mortgages” means (i) the Deed of Trust, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Production dated as of March 1,
2006, (ii) the Act of Mortgage, Assignment of Production, Security Agreement,
Fixture Filing, and Financing Statement dated as of March 1, 2006, (iii) the
Mortgage, Assignment of Production, Security Agreement, Fixture Filing, and
Financing Statement dated as of March 1, 2006, and (iv) any other mortgage or
deed of trust executed by the Borrower or any Guarantor in favor of the Agent
for the benefit of the Agent and the Banks, in each case, as the same may be
amended, supplemented, or otherwise modified from time to time.
     “Oil and Gas Property Value” means, as of any date of its determination,
the aggregate present value of the future net income with respect to the Oil and
Gas Properties of the Borrower and the Guarantors

-2-



--------------------------------------------------------------------------------



 



as set forth in the applicable engineering report, discounted at the stated per
annum rate utilized in such report.
     “Permitted Collateral Liens” means Permitted Liens of the type described in
clauses (a) and (d)-(i) (inclusive) of Section 6.1.
     “Security Documents” means the Mortgages, the Consents, and each of the
other agreements, instruments, or documents that creates or purports to create,
or to consent to the creation of, a Lien in favor of the Agent for the benefit
of the Agent and the Banks.
     “Specified Swap Contract” means any Swap Contract (a) entered into by the
Borrower and any Bank or Affiliate of any Bank and (b) that has been designated
by the relevant Bank and the Borrower, by written notice to the Agent, as a
Specified Swap Contract. The designation of any Swap Contract as a Specified
Swap Contract shall not create in favor of such Bank or Affiliate any rights in
connection with the management or release of any Collateral or of the
obligations of the Borrower or any Guarantor under any Security Document.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case,
expressly including any such transactions in which a Person hedges the price to
be received by it for future production from the Oil and Gas Properties.
          (b) Section 1.1 of the Credit Agreement is hereby amended by replacing
the definitions of “Credit Documents” and “Obligations” in their entirety with
the following respective definitions:

-3-



--------------------------------------------------------------------------------



 



     “Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Documents, and each other agreement,
instrument, or document executed at any time in connection with this Agreement.
     “Obligations” means all (a) principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower or any Guarantor to
the Agent or the Banks under the Credit Documents and (b) all debts,
liabilities, obligations of the Borrower or any Guarantor under any Specified
Swap Contract, in each case, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Guarantor of any proceeding
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that any release of Collateral or Guarantors pursuant to this Agreement shall
not require the consent of the holders of Obligations under Specified Swap
Contracts.
          (c) Section 2.2 of the Credit Agreement is hereby amended by replacing
clause (e) of such Section in its entirety with the following clause (e):
     (e) (i) Upon any sale, lease, transfer, or other disposition, whether or
not in the ordinary course of business, by the Borrower or any of its
Subsidiaries of Borrowing Base Assets that (individually or on a cumulative
basis with all such dispositions consummated since the determination of the most
recently determined Borrowing Base) either (A) have a fair market value in
excess of 5% of the amount of the most recently determined Borrowing Base or
(B) were given value in the most recently determined Borrowing Base in excess of
5% of the amount of such Borrowing Base, the Borrowing Base shall automatically
be reduced by the present value given to such assets in the most recent
engineering report delivered pursuant to Section 5.6(c), including the
applicable stated discount utilized therein, and (ii) upon the issuance of any
Debt permitted under Section 6.2(f), the Borrowing Base shall automatically
reduce by 50% of the principal amount of such Debt.
          (d) Section 2.2 of the Credit Agreement is hereby amended by replacing
clause (f) of such Section in its entirety with the following clause (f):
     (f) The Borrowing Base shall represent the determination by the Majority
Banks of the loan value of the Borrower’s and the Guarantors’ Oil and Gas
Properties which are either (i) subject to an Acceptable Security Interest or
(ii) unencumbered (except for Permitted Collateral Liens), but the Agent and the
Majority Banks shall make their

-4-



--------------------------------------------------------------------------------



 



determination and vote their approval, respectively, in accordance with the
applicable definitions and provisions herein contained, each such Bank’s
standard policies regarding energy lending, industry lending practices,
consultation with the Agent and the other Banks (but without requiring the
approval of any such Bank), and consideration for the nature of the facilities
established hereunder. The Borrower acknowledges that the determination of the
Borrowing Base contains an equity cushion (market value in excess of loan
value), which is acknowledged by Borrower to be essential for the adequate
protection of the Agent and the Banks.
          (e) Section 5.6(c) of the Credit Agreement is hereby amended by
renumbering the existing clause (iii) thereof as clause (v), and inserting the
following clauses (iii) and (iv), in numerical order:
     (iii) Each engineering report delivered pursuant to clause (i) or (ii)
above or clause (iv) below shall be accompanied by a certificate, executed by a
Responsible Officer of the Borrower in the form of Exhibit I attached hereto,
which (A) sets forth the Mortgaged Property Value, as set forth in such
engineering report and (B) either (y) demonstrates and certifies that such
Mortgaged Property Value equals or exceeds 80% of the Oil and Gas Property Value
as set forth in such engineering report or (z) demonstrates and certifies the
amount by which such Mortgaged Property Value is less than 80% of such Oil and
Gas Property Value and agrees that the Borrower shall take all actions required
under Section 5.11 hereof within the period required by such Section.
     (iv) Within (A) at least 10 days prior to the consummation of any sale,
lease, transfer, or other disposition, whether or not in the ordinary course of
business, by the Borrower or any Guarantor of any Mortgaged Property for which
the value of the future net income attributed thereto in the most recently
delivered engineering report (individually or on a cumulative basis with all
sales of Mortgaged Properties consummated since the date of such report)
comprised in excess of 5% of the Mortgaged Property Value as set forth in such
report, (B) at least 10 days prior to the consummation of any acquisition by the
Borrower or any Guarantor of any Oil and Gas Property for which the value of the
future net income attributed thereto in the engineering reports obtained in
connection with such acquisition (individually or on a cumulative basis with all
acquisitions of Oil and Gas Properties consummated since the date of such
report) comprises in excess of 5% of the Oil and Gas Property Value as set forth
in the engineering report most recently delivered under this Agreement, or
(C) 10 days following the written request of the Agent (provided that so long as
no Event of Default exists, the Agent shall not make more than 2 such requests
in any calendar year), the Borrower shall provide (y) an updated internal
engineering report, current as of the end of the month then most recently ended
for which production data is available and in form and substance satisfactory

-5-



--------------------------------------------------------------------------------



 



to the Agent, setting forth the information required by clause (ii) above for
internal engineering reports and (z) a certificate as required by clause
(iii) above which, in the case of any disposition of any Mortgaged Property or
acquisition of any Oil and Gas Property, shall make the required calculation
giving pro forma effect to such transaction (including, in the case of any
disposition of any Mortgaged Property, the inclusion of any additional Oil and
Gas Properties mortgaged by the Borrower or the Guarantors pursuant to
Section 6.2(b)(ii) prior to or concurrently with such disposition).
          (f) Section 5.6 of the Credit Agreement is hereby amended by inserting
the following clause (n), in alphabetical order:
     (n) Notices regarding Oil and Gas Properties. Prompt, but in any event at
least 10 days prior to the consummation thereof, written notice of (i) any sale,
lease, transfer, or other disposition, whether or not in the ordinary course of
business, by the Borrower or any Guarantor of any Mortgaged Property and
(ii) any acquisition by the Borrower or any Guarantor of any Oil and Gas
Property for which the value of the future net income attributed thereto in the
engineering reports obtained in connection with such acquisition (individually
or on a cumulative basis with all acquisitions of Oil and Gas Properties
consummated since the date of such report) comprises in excess of 5% of the Oil
and Gas Property Value as set forth in the engineering report most recently
delivered under this Agreement.
          (g) Article V of the Credit Agreement is hereby amended by inserting
the following Section 5.11, in numerical order:
     Section 5.11 Agreement to Mortgage; Further Assurances.
     (a) If any certificate delivered pursuant to Section 5.6(c)(iii) or (iv)
demonstrates that the Mortgaged Property Value as set forth in the related
engineering report is less than 80% of the Oil and Gas Property Value as set
forth in such report, the Borrower shall, or shall cause the Guarantors to
(i) promptly, but in any event within 60 days of the delivery of such
certificate, grant to the Agent an Acceptable Security Interest in
(A) additional Oil and Gas Properties of the Borrower or the Guarantors as
necessary to cause the Mortgaged Property Value to equal or exceed 80% of the
Oil and Gas Property Value, together with all related equipment and (B) the
Borrower’s and the Guarantors’ contracts related to such additional Mortgaged
Properties (unless the granting of a security interest in any such contract
requires the consent of the applicable counterparty, in which case the Borrower
or applicable Guarantor shall grant such security interest upon receipt of such
consent), and (ii) promptly, but in any event within 90 days of the delivery of
such certificate (A) perform such title review, title reports, and title
clean-up as are reasonably requested by the

-6-



--------------------------------------------------------------------------------



 



Agent with respect to such additional Mortgaged Properties, (B) use commercially
reasonable efforts to obtain consents from contract counterparties with respect
to each such additional Mortgaged Contract that is material to (y) the
Borrower’s or the applicable Guarantor’s business or financial condition or
(z) the operation and ownership of the additional Mortgaged Property to which it
relates (including without limitation production, transportation, and marketing
of oil and gas produced therefrom), in each case, to the extent such material
Mortgaged Contract prohibits or restricts assignment of the Borrower’s or the
applicable Guarantor’s rights thereunder to the Agent, unless otherwise agreed
by Agent and the Majority Banks, and (C) take such other actions, approve such
other filings, provide such opinions of counsel, and execute and deliver such
other documents as are reasonably requested by the Agent in connection with the
foregoing.
     (b) From time to time execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take such
actions, as the Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Credit Documents, or
of more fully perfecting or renewing the rights of the Agent and the Banks with
respect to the Collateral (or with respect to any additions thereto or
replacements or proceeds thereof or with respect to any other property or assets
hereafter acquired by the Borrower or any Guarantor which may be part of the
Collateral) pursuant hereto or thereto, including without limitation using
commercially reasonable efforts to obtain consents from contract counterparties
with respect to any future Mortgaged Contract that is material to (i) the
Borrower’s or the applicable Guarantor’s business or financial condition or
(ii) the operation and ownership of the Mortgaged Property to which it relates
(including without limitation production, transportation, and marketing of oil
and gas produced therefrom), in each case, to the extent such material Mortgaged
Contract prohibits or restricts assignment of the Borrower’s or the applicable
Guarantor’s rights thereunder to the Agent, unless otherwise agreed by Agent and
the Majority Banks. Upon the exercise by the Agent or any Bank of any power,
right, privilege or remedy pursuant to this Agreement or the other Credit
Documents which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the Agent or
such Bank may be required to obtain from the Borrower or any of its Subsidiaries
for such governmental consent, approval, recording, qualification or
authorization.
          (h) Section 6.4 of the Credit Agreement is hereby amended by replacing
clause (b) of such Section in its entirety with the following clause (b):

-7-



--------------------------------------------------------------------------------



 



     (b) sell, lease, transfer, or otherwise dispose of any of its Property,
except for (i) dispositions of assets that are not Borrowing Base Assets or
Mortgaged Properties either (y) in the ordinary course of business or (z)
outside of the ordinary course of business in an aggregate amount for any fiscal
year not to exceed $15,000,000.00, and (ii) dispositions, whether or not in the
ordinary course of business, of Borrowing Base Assets, including Mortgaged
Properties, of which the Borrower has provided the Agent and the Banks 10 days’
advance notice, provided that (y) such proposed dispositions will not cause the
aggregate outstanding amount of the Advances plus the Letter of Credit Exposure
to exceed the Borrowing Base, after giving effect to any reduction of the
Borrowing Base that would be required under Section 2.2(e) in connection with
such sale and (z) in the case of any disposition of a Mortgaged Property, at the
time of such disposition the Mortgaged Property Value is not less than 80% of
the Oil and Gas Property Value, as set forth in the engineering report most
recently delivered pursuant to Section 5.6(c), after giving effect to (1) any
reduction of such present value (which shall be the present value given to such
assets in such most recent engineering report, including the applicable stated
discount utilized therein, in connection with such disposition) on a cumulative
basis with all sales of Mortgaged Properties since the date of such report and
(2) the aggregate present value, as set forth in such report or otherwise
reasonably determined by the Agent and discounted at the applicable rate stated
in such report, of any additional Oil and Gas Properties mortgaged by the
Borrower or the Guarantors in accordance with the requirements of Section 5.11
prior to or concurrently with such disposition (on a cumulative basis with all
mortgages of additional Oil and Gas Properties since the date of such report).
          (i) Section 7.1(d) of the Credit Agreement is hereby amended by adding
the following clause (iv) in appropriate numerical order:
     or (iv) there occurs under any Swap Contract an Early Termination Date (as
defined in such Swap Contract, if applicable), or such Swap Contract is
otherwise terminated prior to the scheduled term of the applicable transaction,
in each case, resulting from (A) any event of default under such Swap Contract
as to which the Borrower or any Subsidiary is the defaulting party or (B) any
Termination Event (as defined in such Swap Contract, if applicable) under such
Swap Contract as to which the Borrower or any Subsidiary is an Affected Party
(as so defined, if applicable) and, in either event, the net hedging obligation
owed by the Borrower or such Subsidiary as a result thereof is greater than
$2,500,000;
          (j) Section 7.1 of the Credit Agreement is hereby amended by adding
the following Section 7.1(l), in numerical order:

-8-



--------------------------------------------------------------------------------



 



     (l) Security Documents. Any Security Document shall for any reason (other
than as permitted pursuant to the terms thereof or hereof) cease to create a
valid and perfected lien on and security interest in any material portion of the
Collateral or the Borrower or applicable Guarantor shall so state in writing; or
          (k) Article VII of the Credit Agreement is hereby amended by adding
the following Section 7.7 in appropriate alphabetical order:
     Section 7.7. Application of Funds. After the exercise of remedies provided
for above (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Obligations have automatically been required to
be cash collateralized as set forth in Section 7.3), any amounts received on
account of the Obligations shall be applied by the Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent payable to the Agent in its capacity as
such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Banks and the Issuing Bank (including fees, charges
and disbursements of counsel to the respective Banks and the Issuing Bank and
amounts payable under Sections 2.11, 2.12, and 2.13), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans and other
Obligations, ratably among the Banks and the Issuing Bank in proportion to the
respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations with respect to Specified Swap Contracts,
ratably among the Banks and the Issuing Bank and, in the case of Specified Swap
Contracts, Affiliates of Banks, in proportion to the respective amounts
described in this clause Fourth held by them;
     Fifth, to the Agent for the account of the Issuing Bank, to cash
collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
applicable law.

-9-



--------------------------------------------------------------------------------



 



     Subject to Section 2.3, amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
          (l) Section 8.11 of the Credit Agreement is hereby amended by
replacing such Section in its entirety with the following Section 8.11:
     Section 8.11. Collateral and Guaranty Matters. The Banks and the Issuing
Bank irrevocably authorize the Agent, at its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the Agent
under any Credit Document (i) upon termination of the Commitments and payment in
full of all Obligations and the expiration or termination of all Letters of
Credit, (ii) that is disposed of or to be disposed of as part of or in
connection with any transaction permitted hereunder or under any other Credit
Document, or (iii) subject to Section 9.1, if approved, authorized or ratified
in writing by the Banks; and
     (b) to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
     Upon request by the Agent at any time, the Majority Banks will confirm in
writing the Agent’s authority to release its interest in particular types or
items of Property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 8.11.
          (m) Section 9.1 of the Credit Agreement is hereby amended by replacing
clause (i) of such Section in its entirety with the following clause (i):
     (i) release any Collateral (other than as provided in Section 8.11(a) or as
otherwise permitted by the Credit Documents) in any transaction or series of
related transactions.
          (n) The Credit Agreement is hereby amended by incorporating Exhibit I
attached hereto as Exhibit I thereto.
     Section 3. Waiver.
          (a) In connection with the foregoing, and notwithstanding any
provisions in the Credit Agreement and the other Credit Documents to the
contrary, the Banks hereby waive any Default or Event of Default that may exist
(i) under Section 7.1(c) of the Credit Agreement due to the Borrower’s failure
to comply with Sections 5.6(a) and Section 5.6(b) of the Credit

-10-



--------------------------------------------------------------------------------



 



Agreement resulting from its delivery from time to time prior to the date hereof
pursuant to such Sections of financial statements covering the various reporting
periods during the period from 2001 to 2004 and for the first six months of 2005
that did not properly reflect the Borrower’s proved reserves (as subsequently
evidenced by the Borrower’s December 2005 decision to downwardly revise its
proved reserves by 171 billion cubic feet of natural gas equivalent) and
(ii) under Section 7.1(b) of the Credit Agreement due to any breach of
representation arising under Section 3.2(a)(ii) of the Credit Agreement as a
result of the Borrower’s failure to state, at the time of such Borrowing, the
existence of the non-compliance referred to in the immediately preceding clause
(i).
          (b) The waivers contained in this Section 3 are limited to the extent
described herein and shall not be construed to be a waiver of any other present
or future default under or action prohibited by the Credit Agreement.
     Section 4. Representations and Warranties.
          (a) the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects as of the date of this Agreement;
          (b) (i) the execution, delivery, and performance of this Agreement are
within the corporate power and authority of the Borrower and have been duly
authorized by appropriate proceedings and (ii) this Agreement constitutes a
legal, valid, and binding obligation of the Borrower, enforceable in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and general principles of equity; and
          (c) as of the effectiveness of this Agreement and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.
     Section 5. Effectiveness; Post-Closing Deliveries.
          (a) This Agreement shall become effective as of the date hereof, and
the Credit Agreement shall be amended as provided herein, upon the occurrence of
all of the following: (i) the Majority Banks’ and the Borrower’s duly and
validly executing originals of this Agreement and delivery thereof to the Agent,
(ii) the representations and warranties in this Agreement being true and correct
in all material respects, (iii) delivery of all items listed on the Closing
Documents List of even date herewith, except for any such items permitted to be
delivered post-closing pursuant to clause (b) below, all in form and substance
reasonably satisfactory to the Agent and duly executed by all parties thereto
where applicable, and (iv) the Borrower shall have paid all costs and expenses
which have been invoiced and are payable pursuant to Section 9.4.
Notwithstanding the foregoing clause (i), the amendment to Section 9.1(i) of the
Credit Agreement shall not become effective, and Section 9.1(i) of the Credit
Agreement shall not be amended as provided herein, until the Banks and the
Borrower shall have duly and validly executed originals of this Agreement and
delivered the same to the Agent.
          (b) With respect to the Borrower’s obligation to perform such title
reports and title clean-up as are reasonably requested by the Agent with respect
to the Mortgaged Properties

-11-



--------------------------------------------------------------------------------



 



on or prior to the effective date of this Agreement, the parties hereto agree
that, solely with respect to Mortgaged Properties that constitute, in the
aggregate, no more than 5% of the Mortgaged Property Value as of such effective
date (the “Subject Properties”), the Borrower shall have until June 30, 2006, to
perform such title clean-up and provide such title reports with respect to the
Subject Properties, all reasonably satisfactory to the Agent, and to provide any
supplemental legal opinions reasonably requested by the Agent in connection
therewith. Failure to provide the foregoing with respect to all Subject
Properties on or before June 30, 2006, shall constitute a breach of this
Section 5(b). For the avoidance of doubt, this Agreement is a Credit Document,
and a breach hereunder shall constitute an Event of Default under the Credit
Agreement as provided in Section 7.1(c)(ii) thereof.
     Section 6. Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas.
     Section 7. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original.

-12-



--------------------------------------------------------------------------------



 



     THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
     EXECUTED as of the date first set forth above.

                  BORROWER:    
 
                STONE ENERGY CORPORATION    
 
           
 
  By:   /s/ Kenneth H. Beer
 
        Name: Kenneth H. Beer         Title: Senior Vice President & Chief
Financial Officer    
 
           
 
  By:   /s/ J. Kent Pierret
 
        Name: J. Kent Pierret         Title: Senior V.P. — C.A.O. & Treasurer  
 

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  AGENT:    
 
                BANK OF AMERICA, N.A., as administrative agent    
 
           
 
  By:   /s/ Ronald E. McKaig
 
        Name: Ronald E. McKaig         Title: Senior Vice President    
 
                BANKS:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Ronald E. McKaig
 
        Name: Ronald E. McKaig         Title: Senior Vice President    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:   /s/ Charles Kingswell-Smith
 
        Name: Charles Kingswell-Smith         Title: Senior Vice President    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  HARRIS NESBITT FINANCING, INC.    
 
           
 
  By:   /s/ Mary Lou Allen
 
        Name: Mary Lou Allen         Title: Vice President    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:   /s/ Alison Fuqua
 
        Name: Alison Fuqua         Title: Investment Banking Officer    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ Justin M. Alexander         Name: Justin M. Alexander         Title:
Vice President    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS    
 
           
 
  By:   /s/ Betsy Jocher
 
        Name: Betsy Jocher         Title: Vice President    
 
           
 
  By:   /s/ Polly Schott
 
        Name: Polly Schott         Title: Vice President    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC    
 
           
 
  By:   /s/ Douglas A. Whiddon
 
        Name: Douglas A. Whiddon         Title: Senior Vice President    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.    
 
           
 
  By:   /s/ Takeshi Takahashi
 
        Name: Takeshi Takahashi         Title: Senior Vice President & Group
Head    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  WHITNEY NATIONAL BANK    
 
           
 
  By:   /s/ Trudy W. Nelson
 
        Name: Trudy W. Nelson         Title: Vice President    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK    
 
           
 
  By:   /s/ Huma Vadgama
 
        Name: Huma Vadgama         Title: Vice President    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK, LTD.    
 
           
 
  By:   /s/ Raymond Ventura
 
        Name: Raymond Ventura         Title: Deputy General Manager    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  BANK OF SCOTLAND    
 
           
 
  By:   /s/ Karen Welch
 
        Name: Karen Welch         Title: Assistant Vice President    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  HIBERNIA NATIONAL BANK    
 
           
 
  By:   /s/ David R. Reid         Name: David R. Reid         Title: Senior Vice
President    

Signature Page to Amendment No. 2

 



--------------------------------------------------------------------------------



 



                  NATEXIS BANQUES POPULAIRES    
 
           
 
  By:   /s/ Donovan C. Broussard
 
        Name: Donovan C. Broussard         Title: Vice President & Group Manager
   
 
           
 
  By:   /s/ Louis P. Laville, III
 
        Name: Louis P. Laville, III         Title: Vice President & Group
Manager    

Signature Page to Amendment No. 2

 